Title: To Benjamin Franklin from John Charretié, 2 December 1780
From: Charretié, John
To: Franklin, Benjamin


Sir!
Hôtel de Tours, Rue du Paon le 2d. Decbre. 80.
I take the liberty to Send you the Report from de Committee of the house of Commons relating to the French and Spanish prisoners. If you Will condescend to peruse it, but espeacially the 49th page you Will find that the Memorial Which I had the honour to present to you is exactly agreeable to the truth.
If thro’ your good offices and Kind interest I am happy enough to obtain the Agency for, or the Inspection of the prisoners in Great Britain it Will be an additional pleasure for me in the Society of your Worthy friends in London to be enabled to declare to them my obligations to you and the gratitude I owe you.
I have the honour to be With the greatest Respect and Veneration Sir Your Most humb. & obt. Servant
John Charretie

M. Bousie desired me to request that you Would be so good as send the four bills of Exchange by the Bearer.
 
Addressed: Sir B: Franklin.
Notation: John Charritié. Hotel de Tours Decr. 2. 1780
